Citation Nr: 0946642	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from January 1971 to January 
1973

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with the Veterans Claims 
Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The December 2005 VCAA letter stated that the Veteran's claim 
was previously denied "because not shown by evidence of 
record."  It appears that there was a typographical error.  
However, it is unclear in this letter why the claim was 
denied and what would therefore constitute material evidence 
to reopen the claim.  A review of the prior November 1974 
decision reflects that the Veteran's claim was denied because 
schizophrenia/nervous disorder was not diagnosed during 
service or within the initial one year presumptive period 
following service.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

In addition, a September 2001 medical record states that the 
Veteran was treated in 1974, post-service, at the VA Medical 
Center in San Juan and also at Julia Hospital.  The VA 
Medical Center records were considered when the claim was 
adjudicated in 1974.  However, the medical records from Julia 
Hospital have not been obtained.  The Veteran has also stated 
that he was treated for a psychiatric disorder from 1983 to 
1984 by VA in Connecticut.  These records should be obtained 
on remand.

Accordingly, this matter is REMANDED for the following 
action:

1.  Provide the appellant with VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous denial 
in November 1974, the evidence and 
information that is necessary to reopen the 
claim, and the evidence and information that 
is necessary to establish entitlement to the 
underlying claim for the benefit that is 
being sought.

2.  After securing the appropriate medical 
release, obtain and associate with the claims 
file copies of all clinical records of the 
Veteran's treatment at Julia Hospital, to 
include records dated since 1974.  

3.  Make arrangements to obtain the Veteran's 
treatment records for a psychiatric disorder 
from the Connecticut VA healthcare system, 
dated in 1983 and 1984.

4.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the claim remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

